11-5271
         Agaj v. Holder
                                                                                        BIA
                                                                                   Straus, IJ
                                                                               A027 271 131
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT
                                        SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 23rd day of October, two thousand thirteen.
 5
 6       PRESENT:
 7                REENA RAGGI,
 8                RICHARD C. WESLEY,
 9                CHRISTOPHER F. DRONEY,
10                     Circuit Judges.
11       ______________________________________
12
13       MEHMET AGAJ, AKA AGAJ MOHMET,
14
15                        Petitioner,
16
17                        v.                                    11-5271
18                                                              NAC
19
20       ERIC H. HOLDER, JR., UNITED STATES
21       ATTORNEY GENERAL,
22                Respondent.
23       _______________________________________
24
25       FOR PETITIONER:                 Sokol Braha, New York, New York.
26
27       FOR RESPONDENT:                 Stuart F. Delery, Acting Assistant
28                                       Attorney General; Thomas B.
29                                       Fatouros, Senior Litigation Counsel;
30                                       Annette M. Wietecha, Attorney,
31                                       Office of Immigration Litigation,
32                                       United States Department of Justice,
33                                       Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Petitioner Mehmet Agaj, a native and citizen of

 6   Albania, seeks review of a November 30, 2011, order of the

 7   BIA affirming the November 2, 2009, decision of Immigration

 8   Judge (“IJ”) Michael W. Straus, which denied Agaj’s

 9   application for withholding of removal and relief under the

10   Convention Against Torture (“CAT”).    In re Mehmet Agaj, No.

11   A027 271 131 (B.I.A. Nov. 30, 2011), aff’g No. A027 271 131

12   (Immig. Ct. Hartford Nov. 2, 2009).    We assume the parties’

13   familiarity with the underlying facts and procedural history

14   in this case.

15       Under the circumstances of this case, we have

16   considered both the IJ’s and the BIA’s opinions “for the

17   sake of completeness.”    Zaman v. Mukasey, 514 F.3d 233, 237

18   (2d Cir. 2008) (per curiam) (internal quotation marks

19   omitted).    The applicable standards of review are well-

20   established.    See 8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v.

21   Holder, 562 F.3d 510, 513 (2d Cir. 2009).

22       Agaj challenges only the agency’s denial of CAT relief,

23   arguing that the IJ applied an erroneously high burden of

                                    2
 1   proof by requiring him to show that he would be “singled

 2   out” for torture.   However, based on the evidence Agaj

 3   submitted in support of his application for CAT relief,

 4   including his testimony that he feared returning to Albania

 5   because of threats he received in 1995, the agency did not

 6   err in concluding that Agaj failed to meet his burden of

 7   showing that he, in particular, would likely be tortured by

 8   Albanian government officials.    See Mu Xiang Lin v. U.S.

 9   Dep’t of Justice, 432 F.3d 156, 160 (2d Cir. 2005) (denying

10   petition seeking CAT relief for failing to provide

11   “particularized evidence to support [petitioner’s] claim”);

12   see also Mu-Xing Wang v. Ashcroft, 320 F.3d 130, 143-44 (2d

13   Cir. 2003) (denying habeas petition seeking CAT relief for

14   failing to establish that “someone in his particular alleged

15   circumstances is more likely than not to be tortured”

16   (emphasis omitted)); see also Jian Xing Huang v. INS, 421

17 F.3d 125, 129 (2d Cir. 2005) (per curiam) (“In the absence

18   of solid support in the record for [petitioner’s claim], his

19   fear is speculative at best.”).

20       Agaj also argues that the IJ erroneously required him

21   to show a pattern or practice of persecution.   However, the

22   IJ appropriately considered all of the evidence in


                                   3
 1   determining whether Agaj established it was more likely than

 2   not that he would be tortured in Albania.    8 C.F.R.

 3   § 1208.16(c)(2).    Moreover, even assuming that the IJ

 4   misstated and misapplied the law, there is no error

 5   requiring remand because the BIA applied the correct legal

 6   standard in denying CAT relief.    See Xue Hong Yang v. U.S.

 7   Dep’t of Justice, 426 F.3d 520, 522 (2d Cir. 2005).

 8       For the foregoing reasons, the petition for review is

 9   DENIED.    Any pending request for oral argument in this

10   petition is DENIED in accordance with Federal Rule of

11   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

12   34.1(b).

13                                FOR THE COURT:
14                                Catherine O’Hagan Wolfe, Clerk
15




                                    4